2022     12 :35 OPD Reg i on 5 Anaconda                        (FAX)4065634f::3::




                                                   CIGINAL                                             10/05/2022



             IN THE SUPREME COURT OF THE STATE OF MONTA.: IA                                       Case Number: DA 21-0474


                               DA-21-0474
                                                                                Joao dime 4.4.e)
ROGER L. ROWE,
                                                                          OCT 0 5 2022
                                                                      Bovven Greenwood
          Petitioner and Appellant,                                 Clerk of Supreme Court
                                                                         State of rvlontena


 v   .                                                   ORDER FOR ECTENSI411iN
                                                                OF TrVIE
 MARI E. ROWE,

          Respondent and Appellee.


       Upon review of the Petitioner and Appellant's Motion for Extension of
 Time, noting that opposing counsel has no objection and good cause fo and thei

     IT IS HEREBY ORDERED that the Motion for Extension of 'I ine is
 GRANTED.

       IT IS FURTHER ORDERED that the Appellant shall op                     fi~e, and :.;Irve
 the opening brief on appeal no later than the Z. I. ir day of L.)          c.)io e*-Z_ 2022.

          Dated this                      day of     c                       , 2.322.




                                                             Chief Justic -